DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.

Response to Amendment
The amendment filed 8/10/21 has been entered.  Claims 1-16 remain pending in the application, Claims 17-19 have been previously withdrawn, and no new claims were added. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant makes an argument that the new claim language of Claim 1 provides an unexpected result, which is shown in amended claim 7.  However, amended claim 7 is not an unexpected result, or a result at all. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (US 2016/0197452), previously cited, in view of Lin et al. (US 2012/0218648), previously cited, in further view of Shpunt et al (US 9,157,790).   
Regarding Claim 1: Mor teaches a structure light module (fig 2A) comprising: a VCSEL array comprising a plurality of individual VCSELs (20, ¶42) on a VCSEL substrate (32) a wafer level lens (46) and a DOE (44). Mor does not specifically teach two wafer level lenses comprising a glass substrate and at least a replicated lens on a first surface of the glass substrate. However, in a similar field of endeavor, Lin teaches a device (fig 3) with a first wafer level lens comprising a glass substrate (310, ¶18) and at least a replicated lens on a first surface of the glass substrate (320) spaced apart from a second wafer level lens comprising a glass substrate (350) and at least a replicated lens on a first surface of the glass substrate (360). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Mor with the second wafer level lens as described in Lin for the purpose of no-stray lighting and reduced ghost images (¶7). Mor in view of Lin as described above, does not specifically teach a wafer level FOE. However, Mor teaches another embodiment (fig 7B) with a wafer level FOE having a first replicated reflecting element and a second replicated reflecting element for folding light emitted from the VCSEL array (126) wherein an input light emitted from the VCSEL (20) coming to the FOE (126) is reflected by the first replicated reflecting element toward the second replicated reflecting element and the light reflected by the first replicating reflecting element is reflected by the second replicated reflecting element toward the second wafer level lens (74). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Mor and Lin with the FOE of Mor, fig 7B, for the purpose of reducing the product thickness while achieving the same pattern resolution as a straight device (¶63). Mor in view of Lin does not specifically teach the first replicate reflecting element being replicated in a first surface of a glass substrate and the second replicating element being replicated on a second surface of the glass substrate wherein the second surface is opposite to the first surface and the first and second surface are parallel and wherein a first part of the first surface of the second glass substrate opposite to the second replicated reflecting 
Regarding Claim 2: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1, and Mor further teaches wherein the first and second replicated reflecting element of the FOE reflect light based on total internal reflection (fig 7B). Motivation is the same as Claim 1.  
Regarding Claim 3: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Shpunt further teaches wherein the first and second replicated reflecting elements of the FOE have coated reflecting layers to reflect light (col 15 lines 41 and 45). Motivation to combine is the same as Claim 1. 
Regarding Claim 6: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 but does not specifically teach a first spacer disposed on the VCSEL substrate wherein the first wafer level lens is disposed on the first spacer. However, Lin further teaches the use of spacers between each element (345). It would have been obvious to one of ordinary skill in the art before 
Regarding Claim 7: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further teaches the second wafer level lens disposed on a second spacer (42). Mor in view of Lin in further view of Shpunt does not specifically teach the second spacer being disposed on the first part of the first surface of the second glass substrate of the FOE.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the spacer on the first part of the first surface of the second glass substrate of the FOE with a reasonable expectation of success for the purpose of giving a desired pattern density (¶62) since the first part of the first surface is also the exit (see Shpunt fig 14).
Regarding Claim 8: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further teaches a third spacer disposed on the second wafer level lens wherein the DOE is disposed on the third spacer (48).
Regarding Claim 9: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further teaches wherein the VCSEL substrate is a semiconductor wafer (¶9, 42). Mor in view of Lin and Shpunt does not specifically teach the VCSEL array being formed in the VCSEL substrate but it would have been obvious to one of ordinary skill in the art before the effective filing date to try and form the array in the substrate with a reasonable expectation of success for the purpose of further increasing the focal length (¶61).
Regarding Claim 10: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further teaches wherein the VCSEL array is cut from a semiconductor wafer and attached to the substrate (¶42). This is also a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe
Regarding Claim 11: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further teaches wherein the structured light is projected from the DOE (50) on a target surface for 3D imaging (¶34).
Regarding Claim 12: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further teaches wherein the DOE generates a far field diffraction pattern comprising periodic lines (¶42, ¶35 of cited 2009/0185274 teaches dots and lines).
Regarding Claim 13: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 12 but does not specifically teach the generated far field diffraction pattern being a periodic pattern with multiple maxims wherein the angle created between successive maxima equals the angle formed by two successive collimated beams from adjacent VCSELs. This is also a product by process limitation."[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2113. Here, Mor in view of Lin and Shpunt teaches all of the same structure that is being claimed.
Regarding Claim 14: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further teaches wherein the DOE is a Dammann grating (¶42).
Regarding Claim 15: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further teaches wherein the VCSEL emits IR or visible light (¶3).
Regarding Claim 16: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 and Mor further suggests the use of an imaging lens for imaging an intensity pattern generated by the DOE on a target surface for 3D imaging (¶47, cameras have imaging lenses).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mor (US 2016/0197452), previously cited, in view of Lin et al. (US 2012/0218648), previously cited, in further view of Shpunt et al (US 9,157,790), as applied to claim 1 above, and further in view of Uhlendorf et al (US 2019/0265496) previously cited.
Regarding Claim 4: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 but does not specifically teach wherein the first and second replicated reflecting elements are replicated prisms.  However, in a similar field of endeavor, Uhlendorf teaches an FOE wherein the first and second replicated reflecting elements are replicated prisms (¶44).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Mor, Lin, and Shpunt with the prisms of Uhlendorf for the purpose of creating an optical system much less sensitive to tolerances and temperature changes (¶44). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mor (US 2016/0197452), previously cited, in view of Lin et al. (US 2012/0218648), previously cited, in further view of Shpunt et al (US 9,157,790), as applied to claim 1 above, and further in view of Gronenborn et al. (US 2015/0092802), previously cited.
Regarding Claim 5: Mor in view of Lin in further view of Shpunt discloses the invention as described in Claim 1 but does not specifically teach the first and second replicated reflecting elements of the FOE being replicated freeform shapes having curve reflecting surfaces. However, in a similar field of endeavor, Gronenborn teaches the use of free form reflecting surfaces (¶47). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Mor, Lin, and Shpunt with the free-form surfaces of Gronenborn for the purpose of producing a desired shape profile (¶47).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richard (US 5,699,186) teaches a plastic FOE with a first replicated reflecting element on a first surface and a second replicated reflecting element on a parallel second surface (see fig 1, element 12).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/17/21